DETAILED ACTION
Allowable Subject Matter
Claims 26-28, 30 and 33-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
Reasons for allowance were indicated in the office action mailed 2/24/22.
Lee et al. disclose (Fig. 9) a plurality of first color sub-pixel blocks (B), a plurality of second color sub-pixel blocks (R), and a plurality of third color sub-pixel blocks (G), located in a plurality of minimum repeating regions (region formed by four areas 22), 
wherein each of the plurality of minimum repeating regions has a rectangular shape and comprises four virtual rectangles (four rectangles 22), the four virtual rectangles comprise a first virtual rectangle (one rectangle 22), and the first virtual rectangle comprises one first color sub-pixel block (B) of the plurality of first color sub-pixel blocks, one second color sub-pixel block (R) of the plurality of second color sub- pixel blocks, and one third color sub-pixel block (G) of the plurality of third color sub-pixel blocks,
any edge of the first virtual rectangle has a non-zero included angle with a first direction, and the first direction is a row direction or a column direction (Fig. 9, last lines of Col. 6- Col. 7), and the first direction is parallel to or perpendicular to an extending direction of drive lines, for driving the pixel arrangement structure, on a display panel that adopts the pixel arrangement structure (Fig. 9),
the first virtual rectangle comprises a first edge (one side of rectangle 22 along direction 62, furthest from B) and a second edge (second side of rectangle 22 along direction 64) perpendicular to each other, the first color sub-pixel block (B) is on a perpendicular bisector of the first edge (Fig. 9), the second color sub-pixel block (R) and the third color sub-pixel block (G) are on different sides of the perpendicular bisector of the first edge, and a distance between the second color sub-pixel block and the first edge and a distance between the third color sub-pixel block and the first edge are both smaller than a distance between the first color sub-pixel block and the first edge (Fig. 9).
Lee et al. has been found to not be anticipated or render obvious over the prior art, hence claims 26-28, 30 and 33-43 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        April 25, 2022